Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In method claim 20, the preamble describes "for manufacturing a tire".  However, the body of claim 20 fails to describe any steps for manufacturing a tire and, as such, the scope of claim 20 is unclear.  As a related matter, it is unclear if the method for manufacturing a tire uses the tread of claim 11.  
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 1,948,311) in view of German 616 (DE 102006028616).
	Orr discloses a method of manufacturing a pneumatic tire comprising extruding a rubber tread (green form of tread based on uncured rubber material) having first circumferential grooves and second circumferential grooves (5), opening up the second circumferential grooves (5), positioning a reinforcement insert (A) in each second circumferential groove (5), closing the second circumferential grooves (5) so that each reinforcement insert (A) is clamped in position and then assembling the tread to a tire carcass in a conventional manner.  The manufactured tire comprises a tread comprising circumferential grooves separating ribs (pair of shoulder ribs and three central ribs) wherein each of the central ribs comprises a reinforcement insert.  In claim 1, "tread pattern block" reads on a rib as disclosed by Orr.  Orr teaches that the tire has better coefficient of friction for wet and slippery surfaces.  Orr does not recite arranging two reinforcement inserts in each central rib.
	As to claims 11-13 and 15-18, it would have been obvious to practice Orr's method such that
the method comprises:
forming a green form of tread based on uncured rubber material having at least one rib (tread pattern block), each rib (tread pattern block) having a central portion and at least one lateral portion extending along the central portion; mounting at least one reinforcement insert (reinforcing ply) on at least a part of the central portion; and covering the central portion with the aid of the lateral portion in order that the rib (tread pattern block) envelops the at least one reinforcement insert (reinforcing ply) [claim 11],
each central portion and each corresponding lateral portion are connected by a base [claim 12],

the central portion has a prismatic shape with a polygonal base, at least one face of the polygonal base being intended to receive the reinforcement insert (reinforcing ply) [claim 13],

each lateral portion has a prismatic shape with a polygonal base, at least one face of the polygonal base being used to cover a part of the central portion
[claim 15],

the green form of tread has a plurality of ribs (tread pattern blocks) [claim 16],

the green form of tread is in one piece claim 17],

the step of forming the green form of tread is carried out by extrusion [claim 18]

since (1) Orr teaches extruding a rubber tread (green form of tread based on uncured rubber material) having first circumferential grooves and second circumferential grooves, opening up the second circumferential grooves, positioning a reinforcement insert in each second circumferential groove, closing the second circumferential grooves so that each reinforcement insert is clamped in position, (2) Orr teaches manufacturing a tire using this uncured tread such that the manufactured tire comprises a tread comprising a pair of shoulder ribs and three central ribs wherein one reinforcement insert is positioned in each central rib (land portion) and (3) German 616 teaches providing two reinforcement inserts in a land portion of a tire tread such that the reinforcement inserts are separated by a central portion and each reinforcement insert is arranged between a lateral portion and the central portion to stiffen the land portion and obtain good handing behavior [FIGURE 2, machine translation].
	As to claim 19, it would have been obvious to perform a final rolling step for improving the adhesion of the lateral portion to a corresponding central portion since official notice is taken that it is well known / conventional per se in the tire art to stitch one rubber tire component to another rubber tire component using a stitching roll in order to improve joining of the one rubber tire component to the other rubber tire component.
	As to claim 20, Orr teaches manufacturing a tire.
ALLOWABLE SUBJECT MATTER
6)	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to render obvious "the central portion has a prismatic shape with a triangular base, at least two adjacent faces of the triangular base being intended to receive the reinforcing ply" [claim 14, emphasis added] in combination with the remaining subject matter of method claim 11.
Remarks
7)	The remaining references are of interest.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 30, 2022